NATION ENERGY INC.

Suite F - 1500 West 16th Avenue

Vancouver BC V6H 4B9 Canada

May 31, 2016

TO:                  Paltar Petroleum Limited

1555 Blake Street, Suite 1002

Denver, Colorado  80202 

Attention:         Mr. Marc A. Bruner

Dear Sirs:

RE:      Fourth Amendment to Third Amended and Restated Agreement

By this letter, effective as of May 31, 2016, Nation Energy Inc. (“Nation”) and
Paltar Petroleum Limited (“Paltar”) amend their Third Amended and Restated
Agreement dated August 30, 2015 and amended by the First Amendment to Third
Amended and Restated Agreement dated effective December 17, 2015 and further
amended by the Second Amendment to Third Amended and Restated Agreement dated
effective February 8, 2016 and further amended by the Third Amendment to Third
Amended and Restated Agreement dated effective May 31, 2016 (as amended the
“Agreement”), principally to clarify the per share value of the Nation common
shares contemplated to be issued to Paltar in the Agreement.  Capitalized terms
not specifically defined in this Fourth Amendment to Third Amended and Restated
Agreement (the “Amendment”) shall have the meaning accorded them in the
Agreement.  Marc A. Bruner (“Bruner”) and John R. Hislop (“Hislop”), as major
shareholders (indirectly or directly) of Paltar and Nation, respectively, agree
to the terms of this Amendment. 

Nation and Paltar amend the Agreement as follows:


1.                  ITEM 3 OF THE AGREEMENT IS HEREBY AMENDED IN ITS ENTIRETY AS
FOLLOWS:


WITHIN SEVEN (7) DAYS AFTER DELIVERY TO NATION OF PALTAR’S AUDITED FINANCIALS AS
SET FORTH IN ITEM 18(D) OF THIS AGREEMENT, NATION SHALL ISSUE AN AGGREGATE OF
900,000,000 NATION COMMON SHARES (THE “EARNING AGREEMENT SHARES”) TO PALTAR,
WITH AN AGREED UPON VALUE OF US$0.03 AND ONE-THIRD CENT PER SHARE.


NO CHANGES OR AMENDMENTS OTHER THAN THOSE EXPRESSLY SET FORTH ABOVE ARE BEING
MADE IN THE AGREEMENT.  NATION AND PALTAR CONFIRM AND RATIFY THE VALIDITY AND
CURRENT EFFECTIVENESS OF THE AGREEMENT, AS AMENDED BY THIS AMENDMENT.

 

[Remainder of page intentionally left blank]

 

 

--------------------------------------------------------------------------------

 

 

If the foregoing correctly sets out our agreed amendments, please execute this
letter in the space provided.

 

NATION ENERGY INC.                                                       PALTAR
PETROLEUM LIMITED

 

 

Per:      /s/ John R. Hislop                          
                             Per:      /s/ Marc A. Bruner      
                       

        Authorized Signatory

        John R. Hislop, CEO &
President                                                        Authorized
Signatory

 

AGREED TO AND ACCEPTED,

 

                                                            )

/s/ Gina Maddalozzo                            )

Witness Signature                                )

                                                            )

Gina Maddalozzo                                )           /s/ Marc A.
Bruner                              

Name                                                   )           MARC A.
BRUNER

                                                            )

1038 Canada Place Way                      )

                                                            )

Address                                               )

 

                                                            )

 

                                                            )

/s/ L. A. Simpkin                                  )

Witness Signature                                )

                                                            )

L. A. Simpkin                                      )           /s/ John R.
Hislop                               

Name                                                   )           JOHN R.
HISLOP

RPO Box 60610                                  )

Vancouver, BC V6H 4B9                    )

Address                                               )

 

 